14-4699
     Huang v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A205 048 735

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   1st day of March, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            SUSAN L. CARNEY,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   CHUNYUN HUANG,
14            Petitioner,
15
16                    v.                                             14-4699
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gary J. Yerman, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Emily
27                                       Anne Radford, Assistant Director;
28                                       Nehal H. Kamani, Trial Attorney,
29                                       Office of Immigration Litigation,
 1                               United States Department of Justice,
 2                               Washington, D.C.
 3
 4        UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 7   DENIED.

 8        Petitioner Chunyun Huang, a native and citizen of the

 9   People’s Republic of China, seeks review of a December 2, 2014,

10   decision of the BIA, affirming a March 11, 2013, decision of

11   an Immigration Judge (“IJ”) denying Huang’s application for

12   asylum, withholding of removal, and relief under the Convention

13   Against Torture (“CAT”).   In re Chunyun Huang, No. A205 048 735

14   (B.I.A. Dec. 2, 2014), aff’g No. A205 048 735 (Immig. Ct. N.Y.

15   City Mar. 11, 2013).   We assume the parties’ familiarity with

16   the underlying facts and procedural history in this case.

17        Under the circumstances of this case, we have reviewed the

18   IJ’s decision as modified by the BIA, i.e., minus the basis for

19   denying relief that the BIA did not explicitly consider (the

20   IJ’s adverse credibility finding).       See Chuilu Liu v. Holder,

21   575 F.3d 193, 194, 196 (2d Cir. 2009).    The applicable standards

22   of review are well established.      8 U.S.C. § 1252(b)(4)(B);

23   Chuilu Liu, 575 F.3d at 196.    The agency reasonably concluded

                                     2
1    that Huang failed to satisfy her burden of proof by providing

2    reasonably available evidence to corroborate her claim that she

3    was forced to abort a pregnancy under China’s family planning

4    policy.

5        An applicant may establish eligibility for asylum by

6    demonstrating that she “has been forced to abort a pregnancy

7    . . . [under] a coercive population control program.”     8 U.S.C.

8    § 1101(a)(42).     “While consistent, detailed, and credible

9    testimony may be sufficient to carry the alien’s burden,

10   evidence corroborating h[er] story, or an explanation for its

11   absence, may be required where it would reasonably be expected.”

12   Diallo v. INS, 232 F.3d 279, 285 (2000).   Before denying a claim

13   solely based on an applicant’s failure to provide corroborating

14   evidence, the IJ must, either in her decision or otherwise in

15   the record (1) identify the specific evidence missing, and

16   explain why it was reasonably available; (2) provide an

17   opportunity to explain the omission; and (3) assess any

18   explanation given.    Chuilu Liu, 575 F.3d at 198.

19       In this case, it was reasonable for the agency to require

20   corroboration    because   Huang’s   testimony   was   evasive   and

21   inconsistent at times and thus not sufficiently persuasive.

22   See 8 U.S.C. § 1158(b)(1)(B)(ii); see also Chuilu, 575 F.3d at
                                     3
1    196-97.     Moreover, the agency properly identified the missing

2    evidence,     noting   that   neither    Huang’s   husband   nor   her

3    sister-in-law had submitted letters to corroborate her claim

4    despite their firsthand knowledge of the relevant underlying

5    events.     Huang was provided an opportunity to explain why this

6    evidence was missing, but she repeatedly avoided giving a direct

7    answer before finally admitting that she had not requested such

8    letters.     See Chuilu Liu, 575 F.3d at 198 (“[T]he alien bears

9    the ultimate burden of introducing such evidence without

10   prompting    from   the   IJ.”).       Furthermore,   although   Huang

11   submitted a medical certificate, it corroborated that she had

12   used an intrauterine device, but it did not corroborate her

13   alleged abortion.

14       Accordingly, the agency did not err in finding that Huang

15   failed to satisfy her burden of demonstrating past persecution.

16   Id. at 196-98.         That finding is dispositive of asylum,

17   withholding of removal, and CAT relief because all three claims

18   were based solely on her assertion of a forced abortion.           See

19   8 C.F.R. §§ 1208.13(b)(1), 1208.16(b)(1), (c)(3).

20       For the foregoing reasons, the petition for review is

21   DENIED.    As we have completed our review, any stay of removal

22   that the Court previously granted in this petition is VACATED,
                                        4
1   and any pending motion for a stay of removal in this petition

2   is DISMISSED as moot.   Any pending request for oral argument

3   in this petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                               FOR THE COURT:
7                               Catherine O=Hagan Wolfe, Clerk




                                  5